White, J.,
dissenting.
The Farmers’ policy use of the imprecise term “insured” interchangeably with the exact term “named insured” has compounded the difficulties inherent in attempting any rational understanding of the meaning of the classic example of legal obfuscation, the American automobile liability insurance contract.
Having created this tangle, Farmers urges us to apply the most restrictive possible meaning to the document. The majority dutifully complies.
That the document is ambiguous, I submit, is obvious; therefore, the meaning most favorable to the policyholder should be adopted.
I dissent.